Citation Nr: 1709607	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

 2.  Entitlement to a rating in excess of 50 percent for PTSD from May 5, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran and his wife testified at a personal hearing before the undersigned sitting at the RO in June 2012, and a transcript of the hearing is of record.  

In October 2012 and April 2015, the Board remanded the claim for additional development. 

In a June 2016 rating decision, the RO increased the Veteran's PTSD disability rating to 50 percent effective May 4, 2016.  Despite the increased evaluation, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

This matter was remanded to the RO in October 2012, in part, to provide the Veteran with a new VA psychological examination and opinion.  The RO failed to substantially comply with all of the Board's remand directives, and the Board remanded the claim in April 2015.  Unfortunately, the Board finds that there still has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2015 remand, the Board acknowledged that a total disability rating based on individual unemployability (TDIU) was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board directed the RO to send an appropriate VCAA notice and application form (VA Form 21-8940) and to adjudicate the issue.  The required forms were sent to the Veteran in April 2016 and the Board denied the Veteran's TDIU claim in a June 2016 supplemental statement of the case.  In addition, the RO was directed to obtain outstanding records that may support the Veteran's claim. The record shows that medical records from the Social Security Administration, vocational rehabilitation records, VA treatment records and private treatment records have been associated with the file.  Accordingly, the Board finds the RO did substantially comply with these remand directives.

The remand directives further obligated the RO to schedule the Veteran for a VA examination and required the examiner to review all electronic records and specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.  The Veteran was afforded a VA psychological examination in May 2016.  The examiner checked the box indicating he had reviewed the Veteran's VA treatment records but did not specify which documents were relied on.  

The examiner was also required to report all pertinent symptomatology and findings in detail, comment on the presence or absence, frequency, and severity of the Veteran's PTSD symptoms, to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner's cursory report consists of merely checking boxes on the standard PTSD examination report and fails to provide fully descriptive assessments of all the Veteran's psychiatric symptoms.

The examiner was also directed to enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  There was no GAF score described. 

Finally, the remand directives compelled the examiner to discuss whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected PTSD, from those attributable to any other diagnosed psychiatric disability, to include the Veteran's diagnosed depression.  The May 2016 examiner checked the box indicating that the Veteran did not have a mental disorder other than PTSD but did not address the January 2013 VA examination which indicates that the Veteran was prescribed medication for depression.  

For these reasons, a remand is required to provide the Veteran with a new VA examination and opinion.  The examination must be conducted by a licensed psychiatrist or psychologist other than the psychologists who performed the October 2011, January 2013, and May 2016 examinations.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded the appropriate VA examination, by a psychiatrist or licensed psychologist other than the psychologists who performed the January 2013, October 2011, and May 2016 examinations, to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms, to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

Additionally, the examiner must comment as to whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected PTSD, from those attributable to any other diagnosed psychiatric disability, to include the Veteran's diagnosed depression.  (See the January 2013 VA examination report). If it is not medically possible to do so, the examiner must clearly state so, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected psychiatric disability.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for an increased rating for his service-connected PTSD.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







